
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1


Description of Cigna Corporation
Strategic Performance Share Program


The Strategic Performance Share Program ("Program") is designed to:

•

pay at the median for competitive performance results against stretch targets;

•

incent and reward superior results achieved through sustained long-term
financial discipline and strategic accomplishments that will benefit Cigna over
the long-term, but may not be reflected in annual results; and

•

provide competitive pay opportunities that allow the company to attract,
motivate and retain participants who will drive competitively superior
performance.

Strategic Performance Shares ("SPSs") have a three-year performance period and
are awarded based upon an individual participant's long-term incentive target
multiplied by an individual performance factor (ranging from 0-200%). The award
is converted to a number of SPSs based on the stock price at the time of the
award. At the end of the three-year performance period, the People Resources
Committee of Cigna's Board of Directors ("PRC") assesses Cigna's results against
the goals set at the beginning of the period to determine the number of SPSs
earned and paid out. The People Resources Committee may adjust or change the
goals if Cigna is involved in any material merger, acquisition or divestiture
during a performance period. The SPSs earned and actually issued to eligible
participants will range from 0-200% of the SPSs awarded at the beginning of the
performance period, and the actual number will depend on the degree to which
Cigna achieves the goals set at the time of grant.

No participant can be awarded more than 500,000 performance shares in any year.
Upon termination of employment due to retirement, death or disability, or after
a change to an ineligible status, the disposition of any outstanding awards will
be solely at the discretion of the PRC or its designee in accordance with the
provisions of the Cigna Long-Term Incentive Plan.

--------------------------------------------------------------------------------





QuickLinks


Description of Cigna Corporation Strategic Performance Share Program
